UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50969 ROEBLING FINANCIAL CORP, INC. (Exact name of Registrant as specified in its charter) New Jersey 55-0873295 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) Route 130 South and Delaware Avenue, Roebling, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number(609) 499-9400 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the Registrant 1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and 2) has been subject to such filing requirements for the past 90 days:Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: August 8, 2012 Class Outstanding $.10 par value common stock 1,686,527 shares ROEBLING FINANCIAL CORP, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 INDEX Page Number PART I - FINANCIAL INFORMATION OF ROEBLING FINANCIAL CORP, INC. Item 1. Consolidated Financial Statements and Notes Thereto 1 - 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 - 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 - 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 ROEBLING FINANCIAL CORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (In thousands, except share and per share data) June 30, September 30, Assets Cash and due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Securities available for sale Securities held to maturity 92 Loans receivable, net Real estate owned Accrued interest receivable Federal Home Loan Bank of New York stock, at cost Premises and equipment Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits $ $ Borrowed funds Advances from borrowers for taxes and insurance Other liabilities Total liabilities Stockholders' equity Serial preferred stock, $0.10 par value; 5,000,000 shares authorized; none issued - - Common stock; $0.10 par value; 20,000,000 shares authorized; 1,718,473 issued Additional paid-in-capital Treasury stock; 31,946 shares, at cost ) ) Unallocated employee stock ownership plan shares ) ) Unallocated restricted stock plan shares ) ) Deferred compensation obligation Stock purchased for deferred compensation plan ) ) Retained earnings - substantially restricted Accumulated other comprehensive income (loss): Unrealized gain on securities available for sale, net of tax Defined benefit plan, net of tax ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. 1 ROEBLING FINANCIAL CORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (In thousands, except per share data) For the Three Months Ended June 30, Interest income: Loans receivable $ $ Securities Other interest-earning assets 7 7 Total interest income Interest expense: Deposits Borrowed funds 43 50 Total interest expense Net interest income before provision for loan losses Provision for loan losses 0 85 Net interest income after provision for loan losses Non-interest income: Loan fees 19 20 Account servicing and other 93 Gain on sale of loans 8 0 Total non-interest income Non-interest expense: Compensation and benefits Occupancy and equipment Service bureau and data processing Federal deposit insurance premiums 52 51 Real estate owned expense, net 13 53 Other expense Total non-interest expense Income before income tax (benefit) 9 Income tax (benefit) 60 (2 ) Net income 11 Other comprehensive income, net of tax: Unrealized gain on securities available for sale, net of tax 49 Adjustment to minimum pension liability 3 3 Comprehensive income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted See notes to unaudited consolidated financial statements. 2 ROEBLING FINANCIAL CORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (In thousands, except per share data) For the Nine Months Ended June 30, Interest income: Loans receivable $ $ Securities Other interest-earning assets 22 29 Total interest income Interest expense: Deposits Borrowed funds Total interest expense Net interest income before provision for loan losses Provision for loan losses 0 Net interest income after provision for loan losses Non-interest income: Loan fees 58 64 Account servicing and other Gain on sale of loans 27 11 Total non-interest income Non-interest expense: Compensation and benefits Occupancy and equipment Service bureau and data processing Federal deposit insurance premiums Real estate owned expense, net 81 Other expense Total non-interest expense Income before income tax Income tax Net income Other comprehensive income (loss), net of tax: Unrealized gain (loss) on securities available for sale, net of tax 51 ) Adjustment to minimum pension liability 8 10 Comprehensive income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted See notes to unaudited consolidated financial statements. 3 ROEBLING FINANCIAL CORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) (In thousands) Common Accumulated Additional Unallocated Unallocated Deferred Stock for Other Common Paid-in Treasury ESOP RSP Compensation Deferred Retained Comprehensive Stock Capital Stock Shares Shares Obligation Compensation Earnings Income Total Balance at September 30, 2011 $ $ $ ) $ ) $ ) $ $ ) $ $ $ Net income for the nine months ended June 30, 2012 - Amortization of ESOP shares - ) - 58 - 24 Change in unrealized gain on securities available for sale, net of tax - 51 51 Deferred compensation plan - 17 - - - 17 Common stock acquired for deferred compensation plan - ) - - ) Allocation of RSP shares - 10 - - ) - 0 Tax expense of stock benefit plans - (3
